Citation Nr: 1422100	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  08-29 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to August 1975, from December 1990 to May 1991, and from August 2004 to January 2006.  He also had additional service in the Reserves.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In September 2010, the Veteran appeared at a hearing before the undersigned acting Veterans Law Judge (AVLJ).  In September 2011, the Board issued a decision that denied the Veteran's claim to reopen his claim of entitlement to service connection for a left knee disorder.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's September 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the AVLJ that conducted the September 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated a new one issued in its place.  This decision satisfies that request.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

In a March 2014 letter, the RO indicated that it had received the Veteran's claim for special monthly compensation (SMC).  It is unclear that such a claim has been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  Service connection was previously denied for a bilateral knee disorder by a June 1994 rating decision.  The Veteran was informed of this decision, including his right to appeal, but he did not appeal.

3.  Subsequent rating decisions dated in November 2001 and June 2004 confirmed and continued the denial of service connection for a bilateral knee disorder, finding that new and material evidence had not been received.  The Veteran was informed of these decisions, including his right to appeal, but again he did not appeal.

4.  Although the evidence received since the last prior denial of service connection for a left knee disorder was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence not having been received to reopen the claim of entitlement to service connection for a left knee disorder, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1103 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in July 2007, which is clearly prior to the September 2007 rating decision that adjudicated the left knee claim.  He was also sent additional notification via a September 2009 letter, followed by readjudication of the appeal by a May 2010 Supplemental Statement of the Case (SSOC) which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was also provided with the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established significant requirements with respect to the content of the notice necessary for those cases involving the reopening of previously denied claims.  Specifically, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought by the claimant.  In this case, both the July 2007 and September 2009 letters noted the basis for the denial, and explained that new and material evidence was necessary to reopen this claim.  The letters also clarified what was meant by new and material evidence.  Therefore, the Board finds that the notice obligations under Kent have been satisfied in this case.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his new and material evidence claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist the claimant in the development of his case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include providing testimony at the September 2010 Board hearing.  Nothing indicates the Veteran has identified the existence of other relevant evidence that has not been obtained or requested.  The Veteran has not indicated that there is any outstanding evidence documenting that a chronic left knee disorder was incurred in or otherwise the result of his active service.  

With respect to the aforementioned September 2010 Board hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ did note the prior denial of service connection for a left knee, and indicated what type of evidence was necessary to reopen this claim.  In addition, questions were asked to clarify the Veteran's contentions, and to determine if there was any relevant evidence not of record.  Moreover, as detailed above the Board has already determined that the Veteran received adequate notification which apprised him of the elements necessary to substantiate his new and material evidence claim.  Further, the testimony of the Veteran, to include the questions posed by his accredited representative, focused on the elements necessary to substantiate the new and material evidence claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate this claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that while the Veteran was accorded a VA medical examination of his knees in April 2006, no competent medical opinion appears to be of record which addresses the etiology of his left knee disorder.  However, under the law, no such development is required in the context of new and material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii).  

The Board acknowledges that, in March 2014 (i.e., after the most recent supplemental statement of the case (SSOC) was issued), VA treatment records were posted to the Veteran's virtual VA website.  However, these records are entirely duplicative of evidence already of record in that the records merely show the presence of a left knee disability.  Accordingly, because the additional evidence is cumulative and/or duplicative of evidence already of record, the Board finds that this evidence has already been considered by the RO, and as such, a remand to the RO for the issuance of a SSOC is not necessary.  See 38 C.F.R. § 20.1304(c).  Therefore, the Board will proceed with adjudication of the Veteran's claim.

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in regard to the new and material evidence aspect of this appeal.

Legal Criteria and Analysis

Service connection was previously denied for a bilateral knee disorder by a June 1994 rating decision.  Thereafter, subsequent rating decisions dated in November 2001 and June 2004 confirmed and continued the denial of service connection for a bilateral knee disorder, finding that new and material evidence had not been received.  The Veteran was informed of these decisions, including his right to appeal, but he did not appeal.  Consequently, these decisions are all final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118   (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decisionmakers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  

The Court has held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The evidence of record at the time of the June 2004 rating decision included service treatment records, statements from the Veteran, and post-service VA treatment records.

In his statements, the Veteran essentially contended that he developed bilateral knee problems while he was on active duty in Iraq, and had continuity of symptomatology since that time.  His service treatment records did document complaints of bilateral knee pain in April 1991.  However, there was no knee swelling and the Veteran had good range of motion.  Subsequent service examinations in April 1991 and June 1993 found that the Veteran's lower extremities were normal; i.e., there was no indication of any left knee disorder; and the Veteran specifically denied having a "trick" or locked knee on concurrent medical history surveys.  

The Board notes that subsequent service treatment records, as well as the post-service medical records, do contain references to bilateral knee pain and findings of arthritis/degenerative joint disease, but there is no indication that these complaints were due to a disease or injury incurred in or otherwise the result of the Veteran's military service.  

The June 1994 rating decision denied the Veteran's claim, finding that a chronic knee disability was not diagnosed in service nor shown to be the result of service.  As noted above, the November 2001 and June 2004 rating decisions found that new and material evidence had not been received to reopen the claim.

The evidence received since the last final denial in June 2004 includes additional service treatment records (from his August 2004 to January 2006 period of active duty), additional statements from the Veteran, his testimony at the September 2010 hearing, and post-service medical records.

Initially, the Board notes that this evidence is "new" to the extent it was not previously of record.  However, as detailed below, the Board finds that this evidence is cumulative and redundant of the evidence that was of record at the time of the last prior denial in June 2004.

With respect to the additional service treatment and post-service medical records, the Board notes that they primarily concern conditions other than left knee disorder.  Many of the service treatment records from the August 2004 to January 2006 period of active duty refer to his now service-connected right eye disorder.  Although there are references to a left knee disorder in these records, there is nothing in these records which relates the current disability to a disease or injury that occurred during the Veteran's military service.  Moreover, there is nothing in the service treatment records or in the Veteran's statements and testimony to suggest that his left knee was aggravated by his time on active duty.

In fact, prior to his last period of active duty, the evidence showed the presence of a left knee disability.  For example, in April 2002, the Veteran reported knee problems, and it was noted that he had arthritis in both knees.  On examination, the Veteran's lower extremities were found to be abnormal and he was assessed with arthritis in his knees.  In October 2002 and again in April 2003, it was again noted that the Veteran had degenerative joint disease in his knees.

Following his time on active duty, there is no indication that his left knee worsened while on active duty.  In April 2006, the Veteran completed a report of medical assessment, indicating that is health was the same.  On a separation physical in April 2006, the Veteran's lower extremities were found to be abnormal, but it was noted that this was in regard to right knee problems; no problems were noted with regard to the left knee. 

Therefore, while the evidence that has been submitted since June 2004 does show that the Veteran has a left knee disability, this was known at the time of the June 2004 rating decision as, for example, X-rays in 1995 showed degenerative changes in the Veteran's knees.  Therefore, the Board finds that this evidence is cumulative and redundant of the evidence previously of record.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (Medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).

The Board has also reviewed the Veteran's testimony at his hearing before the Board.  However, in this testimony, the Veteran denied ever receiving any treatment for his left knee while on active duty between 2004-2006.  Moreover, he gave no indication that his left knee disability was aggravated during this time.  The Veteran also denied having been told that his left knee disability is secondary to his service connected right knee disability.  

To the extent that the Veteran has argued that his left knee disability began prior to his last period of active duty, the fact remains, that this contention was previously considered and denied in June 2004.

At the end of the day, considerable evidence has been submitted since the June 2004 rating decision which last denied the Veteran's claim.  However, while this evidence had not previously been considered, it was duplicative and redundant of evidence that was of record in 2004.  As such, it is not considered to be new evidence.

It is true that the Veteran served on active duty following the June 2004 rating decision, and medical records were generated during this period.  However, these additional service treatment records do not mandate that the Veteran's claim be reconsidered, because they were not available at the time of the last rating decision.  

These records have been reviewed, but the fact remains that they do not show that a left knee disability began during service, nor do they show that a left knee disability which existed prior to his active duty service in 2004 was aggravated by his active duty service.  

No other evidence appears to be of record which supports the Veteran's application to reopen.  Consequently, the Board finds that even though the evidence received since the last prior denial of service connection for a left knee disorder was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and it does not raise a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a).

In Shade v. Shinseki, the Court of Appeals for Veterans Claims (Court) explained that the language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a claim.  The Count found that the phrase "raises a reasonable possibility of substantiating the claim" was intended to enable rather than preclude reopening, explaining that new and material evidence is not required as to each previously unproven element of a claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, as described above, the evidence that has been presented since the Veteran's last final denial of his left knee claim simply does not address unestablished facts; rather, it reiterates evidence and contentions that were known and previously considered by VA when the Veteran's claim was last denied.  Therefore, while Shade provides a low bar for reopening, this bar has not been met in this case.

As such, the Veteran's left knee claim is not reopened, and his claim is denied.






ORDER

New and material evidence not having been received to reopen the claim of entitlement to service connection for a left knee disorder, the benefit sought on appeal is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


